546 F.2d 25
PARGAS, INC., a Maryland Corporation, Appellee,v.EMPIRE GAS CORP., a Missouri Corporation, et al., Appellants.
No. 76-1624.
United States Court of Appeals,Fourth Circuit.
Argued June 11, 1976.Decided June 14, 1976.

George Beall, Baltimore, Md., and Robert W. Sweet, New York City (Miles & Stockbridge, Baltimore, Md., and Skadden, Arps, Slate, Meagher & Flom, New York City, on brief), for appellants.
James V. Dolan and David L. Roll, Washington, D. C.  (Calvin H. Cobb, Jr., Steptoe & Johnson, Washington, D. C., Joseph H. H. Kaplan, J. Frederick Motz, Venable, Baetjer & Howard, Baltimore, Md., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, WINTER, and BUTZNER, Circuit Judges.
PER CURIAM:


1
Upon consideration of the record and briefs and after hearing argument, we are satisfied that the factual findings of the district court are not erroneous, that the district court correctly applied the law, and that it committed no abuse of discretion in formulating and issuing a preliminary injunction.


2
Affirmed.